DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determined initial coefficient" in line 15 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the determined initial coefficient" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 2-11 and 13-16 are rejected as they depend on the independent claims 1 and 12 respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khadem et al (US Pub. 2009/0259230) in view of Csavoy et al (US Pub. 2008/0269588).  
With respect to claim 1, Khadem discloses A method of planning a trajectory to perform a procedure, (see Abstract) comprising: 
determining an initial rating coefficient with an offline learning including: 
evaluating a plurality of training image data, 
evaluating a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data, 
executing instructions with [a first processor] to process the plurality of training image data, executing instructions with [a second processor] to determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories “a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data” and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories “determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory”, also see paragraph 0019 for the image data with various information i.e. image data includes trajectory information, taken from the patient or Atlas i.e. from the database), and
[saving the determined initial rating coefficient for application to a current subject data different than the evaluated plurality of training image data;]

receiving the current subject data, (see paragraph 0068, ….image data can include ….scan of a patient…, “current subject data” is read as patient data), 
executing instructions with [the first processor] to process the current subject data, executing instructions with [the second processor] to determine a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient, (see paragraph 0068, wherein ….image data can be used to illustrate the cost function value …. trajectories); and
updating the determined initial coefficient, (see paragraph 0038 last three lines, … the acquired patient data can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
However, he fails to explicitly disclose a first processor, a second processor and saving the determined initial rating coefficient for application to a current subject data different than the evaluated plurality of training image data, as claimed.  
But, as disclose by Khadem in paragraph 0028, in last four lines it states that ….the processing portions 26, 36 can be processed by separate or individual processors or can be processor …. Appropriate processor.” this obviate to one ordinary skilled in the art to use a first processor and a second processor.  Also, as seen in the figure 1, numerical 26 and 36, and the processors do include a memory to save any data that is to be use in future, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to simply utilize the teaching of Khadem to use multiple processors a first processor and a second processor, as taught in to the system to yield a planning a trajectory for performing a 
Also, Csavoy in the same field of invention teaches saving the determined initial rating coefficient for application to a current subject data different than the evaluated plurality of training image data, (see figure 4, numerical 158, store the preoperative image data and description in paragraph 0074 and figure 4 numerical 174 and 176 to update i.e. merge/register pre-operative image data to intra-operative image data i.e. “updating determined initial coefficient”), as claimed.  
It would have been obvious to one ordinary skilled in the art at the time of invention to 
Combine the two references as they are analogous because they are solving similar problem of surgical navigation system using image analysis.  The teaching of Csavoy to save the initial characteristics for the further use can be incorporated in to Khadem (workstation shown in figure 1) for suggestion, and modification to the system yields a interoperative registration of the image data (see Csavoy paragraph 0001) for motivation.  
  
With respect to claim 2, Khadem further discloses wherein executing instructions with the first processor to process the plurality of training image data includes at least sampling within a shell the training image data relative to the respective training trajectory, (see figure 5, and paragraph 0042, …….burr hole locations on a skull “shell” of the patient…..) as claimed.  



With respect to claim 4, Khadem further discloses providing the first processor and the second processor as separate processors, (see paragraph 0028 …….processing can be processed by separate or individual processors………. and figure 1, numerical 26 and 36), as claimed.

With respect to claim 5, Khadem further discloses outputting the determined current subject trajectory rating includes displaying the determined current subject trajectory rating;
wherein each training image data of the plurality of training image data includes at least one training trajectory of the plurality of training trajectories, (see figure 2B, numerical 120k and 120n for display and paragraph 0047, The cost function value can be illustrated on the display 12) as claimed.

With respect to claim 6, Khadem further discloses acquiring the plurality of training image data including the training trajectory, wherein at least a sub-plurality of training image data of the plurality of training image data is different from the current subject data, (see paragraph 0005, ………. Planning system can use any selected information “image data”…., And paragraph 0006 …… plurality of trajectories “the training trajectory” for use in the procedure….; and paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures, and in paragraph 

With respect to claim 7, Khadem further discloses wherein the training trajectory includes a trajectory to a selected target that is operable to be rated, (see paragraph 0006, …….determining a cost function for at least a portion of at least one “operable to be rated” of the plurality of the trajectories……) as claimed.

With respect to claim 8, Khadem further discloses saving the updated determined initial coefficient for recall as the saved determined initial rating, (see figure 1, numerical 26 and 36 the processors and workstation 30, that include a memory for saving data i.e. “saving the updated determined initial coefficient” see paragraph 0027 first three lines), as claimed.  

With respect to claim 9, Khadem further discloses wherein updating the determined initial coefficient with an online learning further includes:
receiving an input of a specific geometry desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0050, …..a gradient cost factor determination based upon the distance of a trajectory from the identified anatomical portion “a specific geometry”……..) as claimed.


receiving an input of a position relative to an anatomical structure desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical target points “a position relative to an anatomical structure” for a selected procedure…..) as claimed.

With respect to claim 11, Khadem further discloses updating the determined initial coefficient with an online learning further includes:
receiving an input of a selected user regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for the selected user, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..) as claimed.

Claims 12 and 13 are rejected for the same reasons as set forth in the rejections for claims 1 and 4, because claims 12 and 13 are claiming subject matter of similar scope as claimed in claims 1 and 4.  

With respect to claim 14, Khadem further discloses a display device to display at least one or the current subject trajectory or the determined current subject trajectory rating, (see figure 2B, numerical 120k and 120n for display and paragraph 0047, The cost function value can be 

With respect to claim 15, Khadem further discloses a selected user input configured to allow inputting a variable regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for a selected user and the updating the determined initial coefficient with the determined current subject trajectory rating, (see paragraph 0065, last three lines ……a user “a selected user” identify that only a trajectory including a cost function value above a selected threshold be illustrated…..), as claimed.  

With respect to claim 16, Khadem further discloses wherein the variable includes at least one of a specific geometry desired for the current subject trajectory or a position relative to an anatomical structure desired for the current subject trajectory, (see paragraph 0040, …….determined anatomical target point from block 110 can include one or more anatomical .

Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gielen et al (US Pub. 2008/0123922) in view of Khadem et al (US Pub. 2009/0259230) and Csavoy et al (US Pub. 2008/0269588).    
With respect to claim 17, Gielen discloses A system to plan a trajectory to perform a procedure, (see Abstract) comprising:
a learning processor operable to execute instructions (see figure 9, numerical 226, and paragraph 0074, wherein …… planning processor 226….), the instructions including an algorithm to be trained to determine a coefficient to be applied to the plan trajectory based on the instructions for rating a current subject data, the current subject data being different from a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory, the algorithm to be trained at least by (the limitation “a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory” is an alternative limitation as it is using “or” therefore, only one a first training dataset or a second training dataset is required for this limitation):
receiving a first input of a first rating of the first training trajectory; receiving a second input of a second rating of the second training trajectory, (see figure 7, and paragraph 0068, first two lines ….determinations of all possible trajectories 111….., i.e. first, second and so on..), as claimed.  
However, Gielen fails to explicitly disclose 

Khadem in the same field of art teaches 
determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory, (see paragraph 0036, wherein a planning system using a planning processor use to determine a cost function “rating” for various trajectories and paragraph 0037 for determining a cost value “initial rating coefficient” for various entry points, target points and trajectories); and [a memory device configured to store the determined coefficient]; wherein the determined coefficient stored in the memory is configured to be recalled for rating the current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm, (see paragraph 0038 last three lines, … the acquired patient data “current subject trajectory” can be used in a cost function …….to determine a cost value for various planning procedures), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem 
Also, Also, Csavoy in the same field of invention teaches a memory device configured to store the determined coefficient, (see figure 4, numerical 158, store the preoperative image data and description in paragraph 0074 and figure 4 numerical 174 and 176 to update i.e. merge/register pre-operative image data to intra-operative image data i.e. “updating determined initial coefficient”), as claimed.  
It would have been obvious to one ordinary skilled in the art at the time of invention to 
Combine the two references as they are analogous because they are solving similar problem of surgical navigation system using image analysis.  The teaching of Csavoy to save the initial characteristics for the further use can be incorporated in to Gielen (workstation shown in figure 9) for suggestion, and modification to the system yields an interoperative registration of the image data (see Csavoy paragraph 0001) for motivation.  


With respect to claim 18, Gielen, Khadem and Csavoy further discloses an input system configured inputting the first rating and the second rating received by the learning processor, (see Gielen paragraph 0072 and 0073, where a surgeon input the first rating and the second rating), as claimed.  


an online learning processor operable to access the memory device including the determined coefficient and rate the current subject trajectory with the determined coefficient, (see Gielen paragraph 0072, in which it states that the image data can be patient specific “current subject”) as claimed.

With respect to claim 20, Gielen, Khadem and Csavoy further discloses an imaging device operable to acquire the current subject data, (see Gielen figure 9, numerical 202, and paragraph 0079, it states …imaging device 202…) as claimed.

With respect to claim 21, Gielen, Khadem and Csavoy further discloses the learning processor is separate from the online learning processor, (see Gielen figure 9, and paragraph 0076. It states ….navigation processor 224 and a planning processor 226) as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663